DISMISS and Opinion Filed December 18, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00902-CV

      EDDIE FRANKUM AND HALO PROTECTION SERVICES, INC., Appellants
                                V.
                      VIVIAN SCHWARZ, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-15096

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellants’ unopposed motion to dismiss appeal. Appellants no longer

wish to prosecute this appeal as the parties have settled their differences. Accordingly, we grant

the motion and dismiss the appeal. TEX. R. APP. P. 42(a)(1).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

180902F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 EDDIE FRANKUM AND HALO                           On Appeal from the 68th Judicial District
 PROTECTION SERVICES, INC.,                       Court, Dallas County, Texas
 Appellants                                       Trial Court Cause No. DC-15-15096.
                                                  Opinion delivered by Chief Justice Wright.
 No. 05-18-00902-CV       V.                      Justices Evans and Brown participating.

 VIVIAN SCHWARZ, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee VIVIAN
SCHWARZ recover her costs of this appeal from appellants EDDIE FRANKUM AND HALO
PROTECTION SERVICES, INC.


Judgment entered December 18, 2018.




                                            –2–